UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PAUL V. COTTRELL,                      
                Plaintiff-Appellant,
                 v.
                                                 No. 01-2323
CSX TRANSPORTATION,
INCORPORATED, a Florida corporation,
                Defendant-Appellee.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                          (CA-00-770-2)

                      Submitted: March 25, 2002

                       Decided: April 8, 2002

     Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Patrick L. Cottrell, Charleston, West Virginia, for Appellant. Anne
Gordon Greever, Barry T. Meek, HUNTON & WILLIAMS, Rich-
mond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 COTTRELL v. CSX TRANSPORTATION
                              OPINION

PER CURIAM:

   Paul V. Cottrell appeals the district court’s order granting summary
judgment in favor of CSX Transportation, Inc. ("CSX") on his claims
arising under the Employee Retirement Income Security Act of 1974
(ERISA), as amended, 29 U.S.C.A. §§ 1001-1461 (West 1999 &
Supp. 2001). Cottrell argues he is entitled to thirteen years of pension
benefits for the period between 1963 and 1976 under the terms of an
employee pension plan in effect during his employment with CSX
and its predecessor, Chesapeake & Ohio Railway Company.

   We review the district court’s grant of summary judgment de novo,
applying the same standards employed by the district court. Ellis v.
Metropolitan Life Ins. Co., 126 F.3d 228, 232 (4th Cir. 1997). The
denial of benefits under ERISA is reviewed de novo unless the plan
gives the administrator or fiduciary discretionary authority to construe
the terms of the plan or to determine whether a participant is eligible
for benefits. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115
(1989). If the plan confers discretionary authority, the decision is
reviewed for abuse of discretion, and the decision will not be dis-
turbed if it is reasonable. Booth v. Wal-Mart Stores, Inc. Assocs.
Health & Welfare Plan, 201 F.3d 335, 341-42 (4th Cir. 2000).

   We have reviewed the parties’ briefs, the joint appendix and the
district court’s order. We conclude the Plan’s administrators did not
err when they determined Cottrell had not met the requirements for
membership in the Plan during the year 1963 and therefore affirm on
the reasoning of the district court. Cottrell v. CSX Transp., Inc., No.
CA-00-770-2 (S.D.W. Va. Oct. 19, 2001). We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED